Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/12/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “an angle of ±45° or less” which is unclear and renders the claims indefinite. It is unclear what angles are acceptable if it is required to be less than 45° and less than -45°.
Claim 5 is generally unclear and what is required by the claim cannot be determined. The phrase “held to locate” is unclear, there is no antecedent basis for the term “the diaphragm section side” and which component comprises the “diaphragm section side” cannot be determined. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-5, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tezuka et al. (US2020/0072338 A1).
Tezuka discloses a gear device comprising: an internal gear (2); an external gear (3) having flexibility and configured to partially mesh with the internal gear and rotate around a rotation axis relatively to the internal gear; a wave generator (4) configured to come into contact with an inner circumferential surface of the external gear and move a meshing position of the internal gear and the external gear in a circumferential direction around the rotation axis; a cross roller bearing (5A) including an outer ring (58) and an inner ring (59); and a first seal (9a) and a second seal (9b/9c) fixed to the outer ring, wherein the external gear includes: a cylindrical body (31) section including a first end portion (at 32 in Fig. 3), with which the wave generator is in contact, and a second end portion (at 31 in Fig. 3) on an opposite side of the first end portion; external teeth (32) provided on an outer circumferential surface of the first end portion; an annular diaphragm section (33) provided on an outer side of the second end portion; and a boss section (34) provided on an outer side of the diaphragm section, the first seal is sandwiched between the boss section and the outer ring, and the second seal includes a proximal end (interface between 9a and 9b) and a distal end (9c), the proximal end is fixed to the outer ring, and the distal end is in contact with an outer circumferential surface (58a considered an outer circumferential surface, as it is an outside surface of the ring, and runs along the entire circumference of the ring) of the inner ring, wherein the first seal and the second seal are integrated (see Fig. 3); wherein a contact direction of the distal end of the second seal with the outer circumferential surface is a direction forming an angle of ±45° (as best understood, see Fig. 3, angle of 9c can be considered less than 45° with respect to a normal of 58a) or less with respect to a normal of the outer circumferential surface; wherein the second seal is held to locate (as best understood, the second seal is located as claimed) the proximal end of the second seal further on the diaphragm section side than the distal end of the second seal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tezuka et al. (US2020/0072338 A1).
Tezuka discloses the claimed invention except for where the first seal and the second seal are separated.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the seal of Tezuka, in order to have the first seal and second seal be separated, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tezuka et al. (US2020/0072338 A1) in view of Nakamura (US 2009/0233750 A1).
Tezuka discloses the claimed invention except for the intended use of a robot having a first member; a second member configured to turn with respect to the first member; and a driving source configured to output the driving force toward the gear device.
The selection of a suitable intended use of a known type of gearing is within the level of ordinary skill in the art. 
Nevertheless, Nakamura discloses a robot having a first member (31), a second member (32) rotatable with respect to the first member, a drive device (21) for causing the rotation, and a wave gear reduction device (10, see Fig. 3) between the first and second members.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the device of Tezuka to be used in a robot, as the selection of an intended use suitable for a invention is within the level of ordinary skill in the art.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658